DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 5/26/2022 and 12/31/2021 were considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsubokawa US 10267337.
Regarding claim 1, Tsubokawa discloses a vacuum pump comprising: 
a cylindrical rotor (10); 
multiple heat insulating pins (col. 5 ln. 22-41); and 

    PNG
    media_image1.png
    649
    450
    media_image1.png
    Greyscale
a stator (22) having a cylindrical portion arranged with a predetermined gap in an outer peripheral side of the rotor (Fig. 5) and a fixing portion (220) to be fixed to a pump base (20) through the multiple heat insulating pins (Fig. 4), 
wherein the heat insulating pins have a lower thermal conductivity than those of the stator and the pump base, and support the fixing portion (col. 5 ln. 22-41). 
Regarding claim 2, Tsubokawa further discloses a heater (28) configured to heat a predetermined region of the cylindrical portion of the stator (Fig. 3).
Regarding claim 3, Tsubokawa further discloses that the heat insulating pins further perform positioning of the stator in a pump axial direction (col. 5 ln. 22-41).
Regarding claim 7, Tsubokawa further discloses that the stator does not contact the pump base (Fig. 3).
Regarding claim 8, Tsubokawa further discloses that the heat insulating pins are provided at predetermined angular phase intervals in the circumferential direction (while not explicit in col 5 ln. 14-21, by continuing in the circumferential direction an angular phase interval of the insulation pins naturally emerges).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsubokawa US 10267337 in view of Otachi JP 2017155709.
Regarding claim 6, Tsubokawa does not teach a seal member arranged in a clearance between the pump base and the stator and configured to prevent a gas backflow from a downstream side to an upstream side of the stator through the clearance.
Otachi teaches a vacuum pump comprising a seal member (12a) arranged in a clearance between a pump base (1D) and a stator (9) and configured to prevent a gas backflow from a downstream side to an upstream side of the stator through the clearance (Fig. 2). Otachi so teaches so as to prevent corrosive gas erosion by preventing gas leakage (pg. 8 ln. 22-27).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the clearance between the stator and pump base as taught by Tsubokawa by including a seal member as taught by Otachi in order to prevent corrosive gas from leaking.
Allowable Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bryant US 3341893 for stepped locating ping.s
Ogami JP2011169165 for the stepped holes in the pump housing.

Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, while stepped locating pins are known it would not be proper to modify Tsubokawa’s smooth locating pins to include a stepped feature as claimed.  Applicant teaches that the stepped feature provides support for the stator.  In Tsubokawa the stator is supported by heat insulation member 24.  To modify Tsubokawa’s smooth locating pins such that “the fixing portion of the stator is supported by a step portion formed at a boundary between the small-diameter portion and the large-diameter portion of the stepped pin” would be improper hindsight reconstruction.
Regarding claim 5, Ogami teaches holes (210, 212, Fig. 2b, and Fig. 9) for bolts (41), the holes’ small-diameter portion and large-diameter hole portion are reversed (Fig. 7) from Applicant’s claimed configuration.  Ogami so teaches in order to allow for bolt shear.  Tsubokawa’s stator and pump base are both static and do not experience relative shearing forces.  Applicant teaches the clearance so as to improve the insulating effect around the pin. There does not appear to be a proper motivation to modify Tsubokawa in view of Ogami and even if a reason to modify could be made further modification to reconfigure the small-diameter and large diameter portions would be the result of improper hindsight reconstruction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 12:00pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745